CORRECTED NOTICE OF ALLOWANCE
THIS IS A CORRECTED NOTICE OF ALLOWANCE TO CORRECT TYPO-GRPAHICAL ERRORS IN THE CLAIMS.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of CA2752370, filed in Canada on 9/16/2011, and is a continuation application of 15/622,634 filed on 06/14/2017, now Abandoned, which is a continuation application of 15/371,781 filed on 12/07/2016, now Abandoned, which is a continuation application of 14/342,873 dated 03/05/2014, now Abandoned, which is a 371 of PCT/CA2012/050644 09/17/2012 which claims benefit of 61/535,720 filed on 09/16/2011.

Preliminary Amendment
Applicant submitted a preliminary amendment on 5/14/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Carl W., Attorney of Record, on 1/10/2021. The application has been amended as follows:
In claim 46, after "one of said pixels or voxels of said search window", remove “;” and then insert – “.”--. 

Allowable Subject Matter
Claims 45-59 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 45-59 are allowed since the closest prior arts are Avinash et al (U.S. Patent Pub. No. 2012/0070044), Duchesne (U.S. Patent Pub. No. 2012/0053447), Huston, III et al (U.S. Patent Pub. No. 2013/0131490), Bar-Aviv et al (U.S. Patent Pub. No. 2013/0202177).\
Avinash teaches a system and method for analyzing and visualizing a local feature of interest includes access of a clinical image dataset comprising clinical image data acquired from a patient, identification of a ROI from the clinical image dataset, and extraction of at least one 
Duchesne teaches the invention described provides a method of quantitatively evaluating one or more of the likelihood. severity and progression of a disease from medical images comprising processing medical images of a test subject to derive one or more feature space values characteristic of a disease-dependent image attributes, comparing the feature space values to those of a previously established database from medical images of known health] and known diseased subjects, wherein the comparing is based on feature space values that best discriminate between health and diseased subjects, summing a weighted distance of discriminant feature space values of the test subject to those of at least one of the mean feature space value of the healthy subjects and the mean feature space value of the diseased subjects, and providing from the summing a single number which is indicative of at least one of disease likelihood. severity and progression.
Huston teaches a system and method for analyzing a subject using a magnetic resonance imaging (MRI) system is provided. The technique includes positioning a subject within the MRI system and coupling a driver to the subject to impart vibrational energy to the subject. The technique further includes using the MRI system and in coordination with operation of the driver, acquiring medical imaging data from the subject's brain and deriving stiffness information 
Bar-Aviv teaches a method for generating a three-dimensional (3D) low-resolution image from a 3D high-resolution medical image. The 3D high-resolution medical image is a plurality of 2D images having an axial resolution in an axial direction in which the plurality of 2D images were acquired, the method including decomposing the plurality of 2D images generating a plurality of transformed data sets, wherein the transformed data sets corresponds to one of the plurality of 2D images; weighting each pixel in the transformed data sets lo generate a plurality of weighted transformed data sets; combining the plurality of weighted transformed data into a single new transformed data set; and generating a 3D low-resolution image, having a first resolution in the axial direction from each of the single new transformed data sets, wherein the first resolution in the axial direction of the 3D low-resolution image is lower than or equal to the axial resolution.
However, when looking at all the available prior arts, none teach that determine, for said pixel or voxel of said region of interest of said test image dataset, a weight for each one of said plurality of disease states using said similarity values and the corresponding disease state of said reference image dataset: evaluating said weight for each one of said plurality of states for all of said pixels or voxels of said region of interest of said test image dataset to determine a likelihood of said plurality of states associated with said test image dataset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Drawings
The drawings were received on 5/14/2021. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665